Citation Nr: 1757539	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-15 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether D.L.D. may be recognized as a helpless child of the Veteran.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to September 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In August 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

It appears from a review of the electronic record of the Veteran's claims file that there may be an additional matter or matters that have been appealed, pertaining to a denial of a request for waiver of recovery of an overpayment (education debt) and/or eligibility for education benefits under 38 U.S.C. Chapter 30 (Montgomery GI Bill).  However, as the record is incomplete, it is not known if there has been resolution of the issue or issues or if a matter other than the helpless child issue is also on appeal.  For example, of record is the Veteran's notice of disagreement (NOD) filed in March 2014 with regard to a February 2014 letter denying his waiver request involving a $6,150.17 education debt for the period from November 2002 to May 2004.  The record does not contain the Veteran's education file, including the purported February 2014 denial letter, and there is no indication whether VA has issued a statement of the case (SOC) in response to the Veteran's NOD.  Complicating the situation is that VA's Veterans Appeals Control and Locator System (VACOLS) appears to document a different, but perhaps related, issue of eligibility for Chapter 30 education benefits.  It is shown that the RO notified the Veteran of an adverse action in July 2013, and the Veteran initiated an appeal with the filing of a NOD in August 2013, after which VA issued a SOC in November 2013.  (These documents are not in the electronic record.)  VACOLS indicates that such matter was thereafter closed in July 2014 because the Veteran failed to respond to the SOC by perfecting his appeal to the Board with the filing of a VA Form 9 (substantive appeal).  In light of the foregoing ambiguities over the education eligibility/overpayment matter(s), the Board cannot determine if it has jurisdiction over it/them.  Therefore, the Board refers the matter(s) to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a statement initiating his present claim, the Veteran asserted that his son, D.L.D., was "incapacitated" prior to his 18th birthday with a mental disorder.  He stated that D.L.D. is unable to work due to bipolar disorder, anxiety, and depression, and that he was responsible for providing for his son's living expenses.  Documents in the claims file indicate that D.L.D. was born in February 1988 and turned 18 years of age in February 2006.  At the Board hearing in August 2017, the Veteran testified that D.L.D should be considered a "helpless child."  He stated that D.L.D. "barely" completed high school and has never been able to maintain a job (he said his son had a short-term job as a tutor at age 22 or 23 but was fired).  

According to VA law, the term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C. § 101(4); 38 C.F.R. § 3.57.  Under 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of his 18th birthday; it is that condition which determines whether entitlement to the status of "helpless child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993). 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Principal factors for consideration include: 

 (1) that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his reasonable support; 

 (2) a child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapability of self-support otherwise established; 

 (3) employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and 

 (4) the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356 (b).

Here, the Veteran testified that D.L.D. had worked as a tutor at a school for a little while when he was about 22 or 23 years of age, and then became depressed and stopped showing up for work, which culminated in his firing.  On a VA form indicating school attendance, the Veteran indicated that D.L.D.'s expected graduation date from high school was in June 2007 (at age 19).  A copy of an unofficial school transcript shows that D.L.D. attended community college from spring 2007 to spring 2012 (in a curriculum heavy on languages), without any record of graduation.  Records from Tri-City Medical Center show that on a May 2010 Brain SPECT imaging, the most significant finding was decreased activity in the left temporal lobe, and along with decreases in the frontal poles, suggesting past trauma.  On a biopsychosocial assessment in May 2011, D.L.D. talked of some physical injuries from childhood (accidents), and reported that he was currently living in a rental with 1-2 roommates; that the onset of his illness was when he began to have increased anxiety and depression when he moved to the Unites States from Germany at age 18; that he was not working but had a work history that included German tutor, basketball coach assistant, and photographer (which was his last job, in 2008).  In late October 2011 DJD was hospitalized for two weeks for bipolar disorder, and marijuana use and induced mood disorder; on discharge he returned to his parents' house (no longer lived with a roommate).  

Other private medical records on file include those from Dr. Hanf, dated in September 2006, and Dr. Arevalo, dated in July 2013.  Dr. Hanf stated that D.L.D. suffered from severe separation anxiety and fear of losing his familiar environment (in anticipation of moving with his family from Germany to the United States).  She gave diagnoses of adjustment issues, history of obsessive thoughts and worries, and anxiety and depression (mixed).  She stated it was "quickly obvious" to her that D.L.D. suffered fear of failure since the beginning of 2006 in conjunction with stresses associated with growing up (e.g., the responsibilities of a career).  Dr. Arevalo stated that D.L.D. was under his care for bipolar disorder, which was a condition noted to have begun to develop during his childhood, before age 18.  He felt D.L.D. was not able to obtain "meaningful employment" and would continue to need assistance with basic living necessities.  

As noted by the undersigned, further development for additional contemporaneous evidence related to D.L.D.'s school and employment is necessary for a more complete picture of his physical and/or mental status when he turned age 18.  Based on the Veteran testimony D.L.D.'s current treatment records from North Star in Escondido may contain pertinent information (though more likely to contain information regarding his present disability picture and not his disability when he turned age 18), and should be obtained.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to his "helpless child" claim that is not currently in the record.  Specifically, the AOJ should ask him to furnish (a) records from D.L.D.'s high schools in Germany and in California (including academic, counseling, and testing records); (b) any records pertaining to D.L.D.'s employment (including personnel records regarding any job terminations); and (c) updated to the present records from the North Star facility in Escondido.  All efforts to obtain these records must be documented in the file.  

2.  Following completion of the above, the AOJ should review the record, arrange for any further development suggested by the response to that sought above, and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

